Case 2:11-cr-00026-WFN   ECF No. 123   filed 05/06/21   PageID.353 Page 1 of 3


                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



                                                                May 06, 2021
                                                                     SEAN F. MCAVOY, CLERK
Case 2:11-cr-00026-WFN   ECF No. 123   filed 05/06/21   PageID.354 Page 2 of 3
Case 2:11-cr-00026-WFN   ECF No. 123   filed 05/06/21   PageID.355 Page 3 of 3
